DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: the species of figs. 2 - 4, discussed in [0019] - [0026] of the published specification. 
Species 2: the species of figs. 5 - 6, discussed in [0027] - [0031] of the published specification. 
The species are independent or distinct because each species presents unique and mutually exclusive features relative to the other. For example, species 2 includes “second positioning assistance unit 23' as shown in FIGS. 5 and 6” ([0027], as published) characterized by: 
a framework 2365, a laser module 2366 installed at a front end of the framework 2365; a laser light exit L formed at a front end of the laser module 2366, wherein the threaded hole 235 is formed at a position adjacent to the laser light exit L for connecting the probe securely; a control unit C coupled to the framework 2365 and electrically coupled to the laser module 2366; a switch 2363; and an electric power indicating lamp 2364. A housing 236 is provided for covering the framework 2365, the control unit C and the laser module 2366, and the housing 236 comprises a left housing 2361 and a right housing 2362, and two openings formed at positions corresponding to the laser light exit L and the threaded hole 235 respectively. In addition, the housing 236 have a movable button B formed thereon and configured to be corresponsive to the switch 2363, so that a user can press the button B to trigger a switch 2363. Of course, the switch 2362 may also be protruded from the housing 236 and provided for the user to operate without the button B. ([0028], as published)

In contrast, species 1 does not include the features of second positioning assistance unit 23.' Instead, in species 1:
second positioning assistance unit 23 comprises a second trackable housing 231, and a grip handle 232 extending from the second trackable housing 231. Wherein, the grip handle 232 is provided for a user to hold, and the threaded probe 24 and the quick disconnect coupler 22 are coupled to both ends 233, 234 of the second trackable housing 231 respectively … the second positioning assistance unit 23 is capable of emitting an indicating light source with a specific wavelength, and the indicating light source is provided for the surgical navigation system to carry out a non-contact positioning process ([0024] - [0025], as published). 

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793